   Case: 1:20-cr-00077-TSB Doc #: 59 Filed: 09/03/20 Page: 1 of 2 PAGEID #: 1391




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                         )     Case No. 1:20-cr-77
                                                  )
                Plaintiff,                        )     Judge Timothy S. Black
                                                  )
         v.                                       )     NOTICE OF APPEARANCE
                                                  )
LARRY HOUSEHOLDER,                                )
                                                  )
                Defendant.                        )

         Please take notice that Nicholas R. Oleski, of the law firm McCarthy, Lebit, Crystal &

Liffman Co., LPA, hereby enters his appearance as additional counsel for Defendant Larry

Householder in the above-captioned case. All correspondence, pleadings, court notices, and other

papers should be served upon him accordingly.

Dated: September 3, 2020                              Respectfully submitted,

                                                      /s/ Nicholas R. Oleski
                                                      Nicholas R. Oleski (0095808)
                                                      MCCARTHY, LEBIT, CRYSTAL
                                                        & LIFFMAN CO., LPA
                                                      101 West Prospect Avenue
                                                      1800 Midland Building
                                                      Cleveland, Ohio 44115
                                                      Telephone:      (216) 696-1422
                                                      Facsimile:      (216) 696-1210
                                                      Email: nro@mccarthylebit.com

                                                      Steven L. Bradley (0046622)
                                                      Mark B. Marein (0008118)
                                                      MAREIN & BRADLEY
                                                      526 Superior Ave.
                                                      Suite 222
                                                      Cleveland, Ohio 44114
                                                      Telephone:    (216) 781-0722
                                                      Email: steve@mareinandbradley.com
                                                             mark@mareinandbradley.com

                                                      Attorneys for Defendant Larry Householder



{01480626-1}
   Case: 1:20-cr-00077-TSB Doc #: 59 Filed: 09/03/20 Page: 2 of 2 PAGEID #: 1392




                                  CERTIFICATE OF SERVICE

         I certify that the foregoing was electronically filed this 3rd day of September 2020.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

                                                       /s/ Nicholas R. Oleski
                                                       Nicholas R. Oleski (0095808)




                                                   2
{01480626-1}
